
	
		II
		110th CONGRESS
		1st Session
		S. 1447
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2007
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Agricultural Adjustment Act to require the
		  Secretary of Agriculture to make decisions relating to proposed amendments to
		  milk marketing orders not later than 90 days after the date on which the
		  Secretary holds a hearing.
	
	
		1.Deadline for amendment
			 decisions for milk marketing ordersSection 8c(17) of the Agricultural
			 Adjustment Act (7
			 U.S.C. 608c(17)), reenacted with amendments by the Agricultural
			 Marketing Agreement Act of 1937, is amended—
			(1)by designating the first sentence as
			 subparagraph (A); and
			(2)by adding at the end the following:
				
					(B)Deadline for
				amendment decisionsThe
				Secretary shall issue a decision relating to any proposed amendment to a milk
				marketing order for which a hearing is held under this Act not later than 90
				days after the date of the
				hearing.
					.
			
